DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second valve must be shown or the feature canceled from the claim(s). All current drawings only show one valve in use with the system rather than the claimed two valves, see section Claim Rejections - 35 USC § 112 below for more information. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0053] line 8 recites “of outport port” should read --of output port--
Appropriate correction is required.

Claim Objections
Claims 10 and 26 are objected to because of the following informalities:  
Claim 10 line 4 recites “coupling to the flange to a container” should read --coupling the flange to a container--
Claim 26 line 8 recites “packaging; and” should read --packaging.--
Claim 26 lines 5 and 6 recite “pump cycle; transferring” should read --pump cycle; and transferring--
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "a second valve" in line.  There is insufficient antecedent basis for this limitation in the claim as a first valve limitation has not been presented. It is unclear as to whether the second valve is referring to a valve in the second portion or is meant to imply a two-valve system. For the purpose of examination, the claim limitation has been interpreted to mean a two-valve system in which there is a first valve and a second valve.
Claim 26 recites the limitation “a pump cycle” in line 7. It is unclear as to whether this is referring to a second pump cycle or the pump cycle recited in line 5. For the purpose of examination, “a pump cycle” in line 7 is being interpreted as the pump cycle as recited in line 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9-13, and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levine (U.S. Publication 2019/0175801).
Regarding claim 1, Levine discloses a breastmilk-extraction-assembly kit (Abstract), comprising: a flange (104) configured to engage with a human breast; a hub (102) having an output port (see below illustrative diagram of Figure 1) and configured for coupling (Paragraph [0051], element 110 coupled to 114) to the flange (104); and a check valve (108) configured to allow breastmilk to flow out (Paragraph [0058]) of the hub (102) through the output port (see below illustrative diagram of Figure 1 below) during a low-suction (Paragraph [0058], positive pressure equated to low-suction) portion of a pump cycle.
Levine does not expressly disclose the flange being configured to collapse for packaging, to expand in response to being unpackaged, forming a seal with the flange, or the seal forming while expanded. Levine does however disclose that the flange can be made of a semi-rigid or soft material (Paragraph [0045]) such as silicone (Paragraph [0045]) that is known in the art to have the flexibility and resilience to be deformed or collapsed and then inherently expand, once the collapsing force has been removed, to return to an original shape. This deformability also inherently allows for the flange to seal to the breast upon application of suction pressure. Due to these inherent characteristics of the structure the device as disclosed during the process of its normal operation and any packaging of the device, would perform the limitations of being configured to collapse for packaging, expand in response to being unpackaged, forming a seal with the breast, and being in the expanded state (the materials original shape) upon its interaction with the breast. See MPEP § 2112.02.
Levine also does not expressly disclose the check valve impeding breastmilk from flowing out of the hub through the output port during a high-suction portion of the pump cycle. This however is inherent to the check valve (108) in that it is a one-way valve (Paragraph [0058]) and is configured to open during positive pressure portions of the pump (Paragraph [0058]) and therefore would be closed during suction portion. The valve would therefore inherently perform the limitation of impeding breastmilk from flowing out of the hub through the output port during a high-suction portion of the pump cycle. See MPEP § 2112.02.

    PNG
    media_image1.png
    460
    832
    media_image1.png
    Greyscale

Illustrative diagram of Figure 1 of Levine (U.S. Publication 2019/0175801).
Regarding claim 2, Levine discloses a container configured to couple (element 800 of container couples to element 130 of hub) to the hub and configurable to be flat (see below illustrative diagram of Figure 8). Levine does not expressly disclose the container being composed of a flexible material but based on the inclusion of a zip-style sealing mechanism (Paragraph [0082]) the bag is required to be flexible in order to properly attach to the hub and zip seal it after the collection.

    PNG
    media_image2.png
    636
    653
    media_image2.png
    Greyscale

Illustrative diagram of Figure 8 of Levine (U.S. Publication 2019/0175801).
Regarding claim 6, Levine disclosed the hub comprising: an interior baffle (300) configured to deflect the breastmilk towards the check valve (108); a hub base configured to mechanically couple (130 couple container to hub, Paragraph [0061]) the hub (102) to a container (132); and a vacuum chamber (120) configured to equalize pressure (contains vents 128, Paragraph [0059]) inside and outside of the container (132).
Regarding claim 7, Levine discloses the check valve comprising: a cylindrical-shaped portion (see illustrative diagram of Figure 1 above) configured to mechanically couple (Paragraph [0058], couples to 124) with the hub (102); and a duckbill-shaped portion (see illustrative diagram of Figure 1 above) configured to transfer (Paragraph [0058]) the breastmilk to a container (132).
Regarding claim 9, Levine disclose the check valve (108) comprises a flexible Silicon-based (Paragraph [0111]) material.
Regarding claim 10, Levine discloses a flange (104) configured to collapse (see explanation above in rejection of claim 1) for packaging, to expand (see explanation above in rejection of claim 1) in response to being unpackaged, and to form a seal (see explanation above in rejection of claim 1) with a breast while expanded; a hub (102) configured for coupling the flange (104) to the container (132); and a check valve (108) configured to allow breastmilk to flow (126) from the hub (102) to the container (132) during a low-suction portion (Paragraph [0058], positive pressure equates to low-suction) of a pump cycle, and to form a seal (Paragraph [0058]) between the hub (102) and the container (132) during a high-suction portion (see explanation above in rejection of claim 1) of a pump cycle.
Regarding claim 11, Levine discloses coupling (Paragraph [0057]) a breast pump (Paragraph [0057]) to the hub (102), but does not expressly disclose the breast pump configured to produce increased suction to the flange during the high-suction portion of the pumping cycle; and to produce decreased suction to the flange during the low-suction portion of the pumping cycle. However, the device as disclosed inherently performs the process of providing increased suction to the flange during the high-suction portion of the pumping cycle and decreased suction to the flange during the low-suction portion of the pumping cycle as it has been disclosed to be capable of controlling air pressure (Paragraph [0057]) and any increase or decrease in suction would respectively increase or decrease the suction to the flange as the components are connected. The assembly disclosed by Levine therefore anticipates this limitation of the claim. See MPEP § 2112.02.
Regarding claim 12, Levine discloses the container (132) configured to couple (Paragraph [0061]) to the hub (102); and wherein the container (132) is composed of a flexible material (see explanation above in the rejection of claim 2) and is configurable to be flat (see illustrative diagram of Figure 8 above). 
Regarding claim 13, Levine discloses a tubing (Paragraph [0057], hose) configured for connecting (Paragraph [0057], connected to hub via 122) to the breast pump (Paragraph [0057]) and the hub (102) and to transfer suction (Paragraph [0057]) between the breast pump (Paragraph [0057]) and the hub (102).
Regarding claim 26, Levine discloses a device for the collection of breastmilk including a flange configured to collapse (see explanation above in the rejection of claim 1) for packaging and to expand (see explanation above in the rejection of claim 1) in response to being unpackaged; a hub (102) coupled to the flange (104) and having an output port (see above illustrative diagram of Figure 1), and a container (132) coupled to the hub (102), the container composed of a flexible material (see explanation in the above rejection of claim 2) and configurable to be flat (see above illustrative diagram of Figure 8) for packaging.
Levine does not expressly disclose a method comprising forming a seal between a flange and a human breast, directing breastmilk to the hub and the flange during a high-suction portion of a pump cycle, or transferring the breastmilk to a container during a low-suction portion of a pump cycle. However, the device of Levine would inherently perform these operations during normal operation due to the structural components of the device; see MPEP § 2112.02. Levine discloses that the flange (102) can be made of semi-rigid or soft materials (Paragraph [0045]) such as silicone (Paragraph [0045]) which would allow for the formation of a seal against the breast during the application of suction. The breastmilk is directed to the hub when suction is applied based on the location of the breast pump connection inlet (122) which would pull the milk into the hub. The device check valve (108) would inherently transfer the breastmilk to the container (132) during a low-suction portion of the pump cycle as it is configured to open during positive pressure portions of the pump (Paragraph [0058]) and, due to its positioning between the hub (102) and the container (132), drains into the container when open.
Regarding claim 27, Levine discloses a check valve (108) that inherently prevents breastmilk from re-entering the output port (see above illustrative diagram of Figure 1) of the hub (102) during a high-suction portion of the pump cycle due to its positioning between the container (132) and the hub (102) and it being a one-way valve (Paragraph [0058]) allowing fluid flow only from the hub (102) to the container (132).
Regarding claim 28, Levine discloses the device (100) being disposable (Paragraph [0063]) and therefore would inherently be capable of performing the method of disposing of the flange (104), hub (102), and check valve (108) after transferring breastmilk to the container (132).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Snell (U.S. Patent No. 7,520,387).
Regarding claim 15, Levine discloses a breastmilk-extraction assembly, comprising: a collapsible (see explanation above in the rejection of claim 1) flange configurable to expand (see explanation above in the rejection of claim 1) in response to being unpackaged, and configurable to form a seal (see explanation above in the rejection of claim 1) with a human breast while expanded; a hub having an output port and configured for coupling to the flange; and a check valve (108) connected to the hub and configured to allow (Paragraph [0058]) breastmilk to flow out of the hub (102) through the output port (see above illustrative diagram of Figure 1) during a low-suction (Paragraph [0058], positive pressure equates to low-suction) portion of a pump cycle, and to impede (see explanation above in the rejection of claim 1) breastmilk from flowing out of the hub (102) through the output port (see above illustrative diagram of Figure 1) during a high-suction portion (see explanation in the above rejection of claim 1) of the pump cycle.
	Levine does not disclose a package with the collapsed flange, hub, and check valve disposed within or the hub being adjacent to the flange when disposed in the package. Snell teaches a package (14), in the same field of infant care kit solutions, for the purpose of providing a product that consumes much less space and has a reasonable shelf life without significant expansion (Col. 10 lines 46-54) and allow the inner contents to return to their original shape when opened (Col. 11 lines 47-63). The package is capable of containing the flange in a collapsed state, the hub adjacent to the flange, and the check valve disposed within the package. The package retains objects disposed within in a reduced size configuration (Col. 13 lines 41-55) through the use of an air impermeable material and subsequent vacuum sealing (Col. 13 lines 41-55).
	It would have been obvious to one of ordinary skill in the art to have modified the breastmilk-extraction assembly as disclosed by Levine, to have been packaged as taught by Snell, for the purpose of providing a product that consumes much less space and has a reasonable shelf life without significant expansion (Col. 10 lines 46-54) and allow the inner contents to return to their original shape when opened (Col. 11 lines 47-63). Also, in reference to the positioning of the flange adjacent to the hub, it would have been a simple matter of design choice which is considered to be within the level of ordinary skill in the art and is therefore obvious in view of the disclosed art.
Regarding claim 16, Levine in view of Snell discloses a container (132) configured to couple (element 800 of container couples to element 130 of hub) to the hub (102) where the container (132) is composed of a flexible material (see explanation above in rejection of claim 2) and is flat (see above illustration of Figure 8). Levine in view of Snell does not expressly disclose the container being disposed in the package beneath the collapsed flange and the hub. However, this would be a simple matter of design choice which is considered to be within the level of ordinary skill in the art and is therefore obvious in view of the disclosed art.
Regarding claim 18, Levine in view of Snell do not expressly disclose a portion of the collapsed flange being placed over the hub. However, this would be a simple matter of design choice which is considered to be within the level of ordinary skill in the art and is therefore obvious in view of the disclosed art.
Regarding claim 19, Levine in view of Snell do not expressly disclose a dimension of the packaged breastmilk-extraction assembly being approximately equal to a diameter of the collapsed flange. However, this would require a mere change in size of the component which is generally recognized as being within the level of ordinary skill in the art and is therefore obvious in view of the disclosed art.
Regarding claim 20, Levine in view of Snell do not expressly disclose a dimension of the packaged breastmilk-extraction assembly being approximately equal to a width of the container. However, this would require a mere change in size of the component which is generally recognized as being within the level of ordinary skill in the art and is therefore obvious in view of the disclosed art.
Regarding claim 21, Levine in view of Snell do not expressly disclose a depth of the packaged breastmilk-extraction assembly being approximately equal to a depth of the hub. However, this would require a mere change in size of the component which is generally recognized as being within the level of ordinary skill in the art and is therefore obvious in view of the disclosed art.
Regarding claim 22, Levine in view of Snell do not expressly disclose a length, width, and depth of the packaged breastmilk-extraction assembly being approximately 4 inches, 3 inches, and 0.5 inches, respectively. However, this would require a mere change in size of the component which is generally recognized as being within the level of ordinary skill in the art and is therefore obvious in view of the disclosed art.
Regarding claim 23, Levine in view of Snell do not expressly disclose a volume of the packaged breastmilk-extraction assembly being approximately 6 cubic inches. However, this would require a mere change in size of the component which is generally recognized as being within the level of ordinary skill in the art and is therefore obvious in view of the disclosed art.
Regarding claim 24, Levine discloses attaching (Paragraph [0058]) a check valve (108) to a hub (102), the check valve (108) configured to allow breastmilk to flow out (Paragraph [0058]) of the hub (102) during a low-suction portion (Paragraph [0058], positive pressure equated to low-suction) of a pump cycle, and to impede breastmilk from flowing out of the hub (102) during a high-suction portion (see explanation above in the rejection of claim 1) of the pump cycle; attaching (Paragraph [0061]) the hub (102) to a flattened (see above illustrative diagram of Figure 8) container (132) configured to expand, folding (Paragraph [0123]) the flattened (see above illustrative diagram of Figure 8) container (132); and a collapsible (see explanation above in the rejection of claim 1) and expandable (see explanation above in the rejection of claim 1) flange (104) that forms a seal (see explanation above in rejection of claim 1) with a human breast while expanded.
Levine does not expressly disclose positioning a collapsed flange adjacent to the hub or enclosing the check valve, hub, flattened container, and collapsed flange in a package. Snell teaches a package (14), in the same field of infant care kit solutions, for the purpose of providing a product that consumes much less space and has a reasonable shelf life without significant expansion (Col. 10 lines 46-54) and allow the inner contents to return to their original shape when opened (Col. 11 lines 47-63). The package is capable of containing the flange in a collapsed state, the hub adjacent to the flange, and the check valve disposed within the package. The package retains objects disposed within in a reduced size configuration (Col. 13 lines 41-55) through the use of an air impermeable material and subsequent vacuum sealing (Col. 13 lines 41-55).
	It would have been obvious to one of ordinary skill in the art to have modified the breastmilk-extraction assembly as disclosed by Levine, to have been packaged as taught by Snell, for the purpose of providing a product that consumes much less space and has a reasonable shelf life without significant expansion (Col. 10 lines 46-54) and allow the inner contents to return to their original shape when opened (Col. 11 lines 47-63). Also, in reference to the positioning of the flange adjacent to the hub, it would have been a simple matter of design choice which is considered to be within the level of ordinary skill in the art and is therefore obvious in view of the disclosed art.
Regarding claim 25, Levine in view of Snell do not expressly disclose the positioning of the collapsed flange adjacent to the hub comprising positioning the collapsed flange and the hub over the container. However, this would be a simple matter of design choice which is considered to be within the level of ordinary skill in the art and is therefore obvious in view of the disclosed art.
Claims 3, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (U.S. Publication 2019/0175801) in view of Habig et al. (U.S. Publication 2018/0043070) henceforth referred to as Habig.
Regarding claim 3, Levine discloses the container (132) is perforated (800) and comprising a closing seal (802) around the perimeter. Levine does not expressly disclose the perforation being around the perimeter of the container. Habig disclosed a container (12) that is perforated (64) around the perimeter of the container (12) for the purpose of facilitating ready removal of upper container portions in order to not impede the pouring of milk out of the bag (Paragraph [0042]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container as disclosed by Levine to have included the perforations taught by Habig for the purpose of facilitating ready removal of upper container portions in order to not impede the pouring of milk out of the bag (Paragraph [0042])
Regarding claim 14, Levine discloses the container (132) is perforated (800) and comprises an interlocking (Paragraph [0082]) closure seal (802) around the perimeter. Levine does not expressly disclose the perforation being around the perimeter of the container. Habig disclosed a container (12) that is perforated (64) around the perimeter of the container (12) for the purpose stated above in the rejection of claim 3.
Regarding claim 17, Levine discloses the container (132) is perforated (800) and comprises an interlocking (Paragraph [0082]) closure seal (802) around the perimeter. Levine does not expressly disclose the perforation being around the perimeter of the container. Habig disclosed a container (12) that is perforated (64) around the perimeter of the container (12) for the purpose stated above in the rejection of claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levine (U.S. Publication 2019/0175801). 
Levine does not expressly disclose the container (132) comprising measurement gradations etched along a perimeter of the container. In another embodiment Levine teaches a container (see illustrated diagram of Figure 14A below) that comprises measurement gradations (see illustrative diagram of Figure 14A below) etched along a perimeter (see illustrative diagram of Figure 14A below) for the purpose of providing measurements to enable a user to measure how much milk has been captured in the breast pump milk bag (Paragraph [0113]).

    PNG
    media_image3.png
    542
    485
    media_image3.png
    Greyscale

Illustrative diagram of Figure 14A of Levine (U.S. Publication 2019/0175801).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container (132) as disclosed by Levine to have included the measurement gradations as disclosed by a separate embodiment of Levine for the purpose of providing measurements to enable a user to measure how much milk has been captured in the breast pump milk bag (Paragraph [0113]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Levine (U.S. Publication 2019/0175801) in view of Jaeger-Waldau (U.S. Publication 2013/0053764). Levine discloses the check valve comprising: a cylindrical-shaped first portion (see illustrative diagram of Figure 1 above) configured to mechanically couple (Paragraph [0058], couples to 124) with the hub (102); and a second portion (duckbill portion illustrated above in diagram of Figure 1) comprising: a valve (108) configured to receive the breastmilk from the cylindrical-shaped portion (see illustrative diagram of Figure 1), and a flap (Paragraph [0111]) coupled to the valve and configured to separate (Paragraph [0111] states that they are joined together to prevent passage of fluids, therefore would be separated to open) from the valve (108) during the low suction portion (Paragraph [0058], positive pressure equates to low-suction) of the pumping cycle, and seal (Paragraph [0111] flaps join together to seal) with the valve during a high-suction (see explanation above in the rejection of claim 1) phase of the pumping cycle. 
Levine does not expressly disclose the second portion of the valve comprising a second valve. Jaeger-Waldau teaches a breast-pump system (Figure 1) comprising two valves (17 and 18) for the purpose of providing a valve between the suction cup and pump that prevents liquid from being aspirated into the pump (Paragraph [0031]) as well as providing a separate valve to discharge milk into a bottle when the milk accumulates above it (Paragraph [0029]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the check valve as disclosed by Levine to have included a first check valve as taught by Jaeger-Waldau for the purpose of providing a valve between the suction cup and pump that prevents liquid from being aspirated into the pump (Paragraph [0031]) as well as providing a separate valve to discharge milk into a bottle when the milk accumulates above it (Paragraph [0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marafko (U.S. Publication 2021/0077674) discloses a check valve with a flap.
Weston (U.S. Publication 2010/0179472) discloses a flexible flange breast pump with variable suction pump cycles.
Boole (U.S. Publication 2019/0117925) discloses a collapsible flange and packaging device.
Bachman et al. (U.S. Patent No. 5,843,029) discloses a flexible flange for a breast pump device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached at 571-270-2775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER DANIEL SMITH/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781